                 Case 20-21528-LMI    Doc 43       Filed 02/09/21   Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

In re:

PONCIANA MANAGEMENT GROUP, LLC,                                 Case No.: 20-21528-LMI

                Debtor.                                         Chapter 11
                                                     /


              UNITED STATES TRUSTEE'S EMERGENCY MOTION TO
                         CONVERT OR DISMISS CASE

Pursuant to Local Rule 9075-1, the United States Trustee requests that an
emergency hearing be held. The Debtor has not produced any documents,
including proof of insurance, to the United States Trustee.

          Nancy J. Gargula, United States Trustee for Region 21, pursuant to 11 U.S.C.

§ 1104, respectfully moves this Court on an emergency basis to enter an order an

order converting or dismissing this case, and in support hereof states as follows:

                                       BACKGROUND

         1.     On October 21, 2020, Poinciana Management Group, LLC (the “Debtor”)

filed a voluntary petition a under chapter 11 of the Bankruptcy Code.

         2.     The Debtor owns and manages real property in South Florida.

         3.     The meeting of creditors, pursuant to § 341, is scheduled for February 23,

2020.

         4.     On November 4, 2020, the case was dismissed due to the Debtor’s failure

to file schedules and other documents. The Debtor never produced documents to the

United States Trustee prior to dismissal of the case.

         5.     On November 28, 2020, the Debtor filed a Motion to Reinstate Case (ECF
                                               1
              Case 20-21528-LMI      Doc 43       Filed 02/09/21   Page 2 of 4



#15). Prior to the hearing, the Debtor produced proof of insurance, which was set to

expire at the end of December 2020.

      6.     The Court entered the Order Reinstating Chapter 11 Case (ECF #36) on

January 19, 2021.


      7.     On January 29, 2021, the United States Trustee scheduled the Initial

Debtor Interview ("IDI") of the Debtor for the morning of February 9, 2021.

      8.     This morning, the United States Trustee contacted Debtor’s counsel via e-

mail regarding Debtor’s failure to produce any documents, let alone proof of updated

insurance. No one appeared at today’s IDI, nor has Debtor’s counsel contacted the

United States Trustee to request a continuance.

      9.     To date, the Debtor has not filed any monthly operating reports.

                               RELIEF REQUESTED

      10.         By way of this Motion, the United States Trustee seeks conversion or

dismissal of this case. At present, the United States Trustee supports dismissal of this

case as the best alternative with a prejudice period of one year.

      11.     Dismissal or conversion of chapter 11 cases is governed by § 1112(b), which

provides that a bankruptcy court shall convert or dismiss a case, whichever is in the best

interests of creditors and the estate, if the movant establishes cause.

      12.      The term "cause" is not defined by the Bankruptcy Code, but § 1112(b)

lists sixteen examples of cause which justify conversion including, but not limited to,

continuing losses or diminution of the estate and the absence of a reasonable likelihood

of rehabilitation; gross mismanagement of the estate; failure to maintain appropriate


                                              2
              Case 20-21528-LMI       Doc 43       Filed 02/09/21   Page 3 of 4



insurance that poses a risk to the estate or to the public; failure to comply with an order

of the court; un-excused failure to satisfy timely any filing or reporting requirement

established the Bankruptcy Code or by any rule applicable to the case under chapter 11;

and, failure to timely provide information reasonably requested by the United Sates

Trustee. The examples set forth in this subsection is meant to be nonexclusive. See

In re Global Shipsystems, LLC, 391 B.R. 193, 205 (Bankr. S.D. Ga. 2007).

      13.    In this case, the record supports a finding of cause, at minimum, under §

112(b)(4)(C) and (H).

      14.      The Debtor has been ignoring its duties as a fiduciary in this case.

No documents have been produced to the United States Trustee. The United States

Trustee does know whether the Debtor has adequate insurance, thus placing the estate

at risk with an administrative claim. More troubling is the fact that Debtor’s counsel

has had no contact with our office.

       WHEREFORE, the United States Trustee requests that the Court enter an order:

i) converting or dismissing this case; and ii) granting such other and further relief as

is deemed just and proper.

       DATED: February 9, 2021.




                                               3
             Case 20-21528-LMI     Doc 43       Filed 02/09/21   Page 4 of 4



                                                 NANCY J. GARGULA
                                                 United States Trustee
                                                 Region 21

                                                 /s/
                                                 Ariel Rodriguez, Trial Attorney
                                                 Florida Bar No.: 160253
                                                 U.S. Trustee’s Office
                                                 51 SW 1st Ave.
                                                 Miami, FL 33130
                                                 Phone: (305) 536-7285
                                                 Fax: (305) 536-7360

                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing Motion has
been served on the following parties on February 9, 2021, electronically through
CM/ECF, on parties having appeared electronically in the instant matter and that a
copy hereof shall be served by U.S. Mail, postage prepaid, on the following parties not
appearing electronically as listed on the attached service list:

Poinciana Management Group, LLC
3740 Percival Avenue
Miami, FL 33133


                                                 /s/
                                                 Ariel Rodriguez, Trial Attorney




                                            4
